                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

DIANA POSEY,                                        )
                                                    )
                      Plaintiff,                    )
                                                    )
v.                                                  )       Case No. CIV-18-1141-D
                                                    )
ANDREW SAUL, Commissioner of                        )
of Social Security Administration,                  )
                                                    )
                      Defendant.                    )


                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 20], issued by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C.

§ 636(b)(1).    Judge Jones finds that the Commissioner’s decision denying Plaintiff’s

applications for disability insurance benefits and supplemental security income should be

affirmed pursuant to 42 U.S.C. § 405(g).      Plaintiff, who is represented by counsel, has not

filed a timely objection nor requested additional time to object.      Upon consideration, the

Court finds that Plaintiff has waived further judicial review. 1

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 20] is ADOPTED in its entirety.       The Commissioner’s decision is AFFIRMED.             A

separate judgment shall be entered accordingly.




       1
         See Moore v. United States, 950 F.2d 656 (10th Cir. 1991); see also United States v. 2121
E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996).
IT IS SO ORDERED this 5th day August, 2019.




                                 2
